Title: 3d.
From: Adams, John Quincy
To: 


       Was all the morning writing for the Packet. Dined with the Delegates from Virginia. Coll. Monroe, was a little indisposed: he and Mr. Hardy, intend in a short time to take a tour to Boston. In the afternoon I carried my Letters to Mr. Church, who sails in the packet tomorrow morning. I then went and visited Mr. Gerry and Mr. King. There, was a number of persons at Mrs. Mercer’s. Two Miss Bostwick’s and Miss Alsop. Miss Mercer shew me, some lines intended as a Satire upon the young Ladies in the City, but the receipt for a wife, has neither wit, pleasantry, nor truth, in short it is not worth speaking of. Yet it has turn’d me poetaster. I am trying to see if I can say something not so bad in the same way. And although I see I have no talent at-all at versifying, yet like all fathers, I have a partiality for my own offspring however ugly they may be.
      